Case 1:19-cv-02753-RCL Document17 Filed 02/05/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND

ETHICS IN WASHINGTON, e¢ al.,
Plaintiffs,

v. Case No. 19-cv-2753 (RCL)

FEDERAL ELECTION COMMISSION,

Defendant.

 

 

MEMORANDUM AND ORDER

On April 9, 2020, after defendant Federal Election Commission (“FEC”) failed to defend
this action, the Court entered default judgment for plaintiffs. ECF No. 9. Six months later—and
without word from the FEC—the Department of Justice (“DOJ”) filed a Statement of Interest in
this matter pursuant to 28 U.S.C. § 517, which authorizes the DOS to “attend to the interests of the
United States in a suit pending in [federal court].” See ECF No. 11; 28 U.S.C. § 517. In its
Statement of Interest, the DOJ argues that the Court should vacate its Order of default judgment
because plaintiffs “have not alleged an injury sufficient to demonstrate standing.” ECF No. 11 at
6, 14. Specifically, the DOJ claims that “the Commission’s delay in acting on an administrative
petition, is, standing alone, not an injury.” Jd. (citing Common Cause v. FEC, 108 F.3d 413, 419
(D.C. Cir. 1997)). And, the DOJ adds, “‘‘a bare procedural violation divorced from any concrete
harm’ does not satisfy the injury-in-fact requirement of Article III.” /d. at 6—7 (quoting Spokeo,
Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016)).

The Court directed plaintiffs to respond to the DOJ’s Statement of Interest, ECF No. 12,

which they did on November 17, 2020, ECF No. 13. Plaintiffs argue that their standing is “not
Case 1:19-cv-02753-RCL Document17 Filed 02/05/21 Page 2 of 4

based on delay alone” but rather “arises from the ‘settled’ law that deprivation of information to
which [p]laintiffs are entitled constitutes [an] injury-in-fact under Article III.” ECF No. 13 at 7
(quoting Campaign Legal Center and Democracy 21 v. FEC, 952 F.3d 352, 356 (D.C. Cir. 2020)).

Shortly thereafter, it came to the Court’s attention that the FEC had been esored toa
policymaking quorum. See Congressional Research Service, Federal Election Commission:
Membership and Policymaking Quorum, In Brief, https://fas.org/sgp/crs/misc/R45160.pdf
(updated Dec. 11, 2020). Accordingly, when the Court requested the DOJ to reply to plaintiffs’
response, it asked that the DOJ address the effect of that development on this matter. ECF No. 14.
Rather than doing so, however, the DOJ’s reply simply states that “[s]hould the Commission seek
to. appear in this case, the Department would defer to the arguments and positions taken by the
Commission.” ECF No. 15 at’ 2. In their sur-reply, which the Court authorized, ECF No. 14,
plaintiffs argue in part that the F EC's restoration to a quorum has no effect on this matter because
the Court already entered default judgment. ECF No. 16 at 1.

Though the DOJ is not a party to this suit and thus cannot move to vacate the Court’s Order
entering default judgment for plaintiffs, the Court nevertheless finds it appropriate to address the
arguinent set forth in the DOJ’s Statement of Interest, ECF No. 11, and subsequent filings, ECF
Nos. 13, 15 & 16. In short, the Court declines’ the DOJ’s invitation to vacate the Order of default’
judgment for lack of standing, because the DOJ’s position is foreclosed by well-established law.

In FEC v. Akins, the Supreme Court held that the denial of access to information is a
cognizable injury when two conditions are met: First, the plaintiff credibly. claims that the
information sought would help voters evaluate candidates for public office and, second, on the

plaintiffs view of the law, the Federal Election Campaign Act (“FECA”) requires the information
Case 1:19-cv-02753-RCL Document17 Filed 02/05/21 Page 3 of 4

sought to be made public. 524 U.S. 11, 21 (1998); accord Campaign Legal Center and Democracy
21,952 F.3d at 356.

This “informational injury” is precisely the deprivation that plaintiffs allege here. Akins,
524 US. at 24. Plaintiffs filed an administrative complaint with the FEC claiming that certain
individuals and entities violated FECA provisions requiring political committees to disclose the
identities of their donors. Compl., ECF No. 1 at §§ 15, 22-23. And they request access to this
information, plaintiffs allege, to “educate voters regarding the integrity of public officials,
candidates for public office, the electoral process, and our system of government.” Jd. at 5; see
also id. 47 (explaining that “[p]ublicizing violations of the FECA and filing complaints with the
FEC serve [plaintiffs] mission of keeping the public, and voters in particular, informed about
individuals and entities that Violate campaign finance laws”). Plaintiffs thus plead a cognizable
“informational injury.” Akins, 524 U.S. at 24.

To argue that plaintiffs do not plead a cognizable injury, the DOJ relies primarily on
Common Cause v. FEC, 108 F.3d 413 (D.C. Cir. 1997). See ECF No 11 at 11-13. But the D.C.
Circuit decided Common Cause the year before the Supreme Court’s ruling in Akins. And the
DOJ’s attempt to distinguish Akins on its facts is unpersuasive. The DOJ argues that unlike in
Akins, where the Court “analyzed standing after the Commission denied an administrative
complaint,” plaintiffs “have not been denied any information” because they are still waiting for
the FEC to act on their administrative complaint. ECF No. 15 at 4-5.

Akins, however, makes no such distinction. There, the Court explained the plaintiffs’ injury
as follows:

The ‘injury in fact’ that [plaintiffs] have suffered consists of their inability
obtain information—lists of [] donors, and campaign-related contributions

and expenditures—that on [plaintiffs’] view of the law, [FECA] requires
[be made] public. There is no reason to doubt their claim that the
Case 1:19-cv-02753-RCL Document17 Filed 02/05/21 Page 4 of 4

information would help them (and others to whom they would communicate

it to) to evaluate candidates for public office ... . [Plaintiffs’] injury

consequentially seems concrete and particular.
Akins, 524 U.S. at 21. In other words, the “concrete and particular” injury in Akins was the
plaintiffs inability to obtain information that they credibly believed they were entitled to under
FECA. See id. Thus, so long as a party is unable to obtain such information, it does not matter
whether the information is out of reach because the FEC denied the party’s administrative
complaint or because the FEC has yet to act. The DOJ’s attempt to distinguish Akins is thus
unpersuasive.

In sum, because plaintiffs allege a cognizable informational injury under Akins, the Court

will not vacate its Order of default judgment for plaintiffs for lack of standing.

It is SO ORDERED.

Oo
Date: February > , 2021 ice. Zoed

Hon. Royce C. Lamberth
United States District Judge
